DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims and Previous Objections/Rejections Status
	Claims 1,3,9,11,15,17,23,24 and 30-44 are pending in the office action. 
	The rejection of claims 1,3,9,11,15,17,23,24 and 30-44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg et al. (US 5,607,661) in view of Iohexol MSDS (Issue date: Sep-21-2008; Print date: Apr-21-2010), Danila et al. (Heart Inst. J. 2009, 36, 393-403) as evidenced by Millipore Supelco Safety Data sheet (www.sigmaaldrich.com) and Center for drug evaluation and research approval package for: Omnipaque, approval date 6/15/95 and Lockhart, H. (1996) Packaging of Pharmaceuticals and Healthcare Products, Springer Science + Business Media Dordrecht (chapter 1) and in further view of Kampfe et al. (US 5,592,940), Traboulsi et al. (US 2011/0042255A1) and McNamara et al. (AJR 2010, 195, 1137-1141) is maintained.

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1,3,9,11,15,17,23,24 and 30-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg et al. (US 5,607,661) in view of Iohexol MSDS (Issue date: Sep-21-2008; Print date: Apr-21-2010), Danila et al. (Heart Inst. J. 2009, 36, 393-403) as evidenced by Millipore Supelco Safety Data sheet (www.sigmaaldrich.com) and Center for drug evaluation and research approval package for: Omnipaque, approval date 6/15/95 and Lockhart, H. (1996) Packaging of Pharmaceuticals and Healthcare Products, Springer Science + Business Media Dordrecht (chapter 1) and in further view of Kampfe et al. (US 5,592,940), Traboulsi et al. (US 2011/0042255A1) and McNamara et al. (AJR 2010, 195, 1137-1141) as stated in the office action mailed 10/14/20.
Applicant asserts that Berg does not teach that a container containing a contrast agent, much less a container containing a unit dose of a concentrated contrast agent as presently claimed, is disposed in a barrier member or that the container is removed from the barrier member. The examiner continues to assert that “at the time of the invention it would have been obvious to one ordinarily skilled in the art to provide the ball milled iohexol of Berg in a container/vial that is contained in a foil overwrap” in view of the combination of teaching in Iohexol MSDS, Danila, Omnipaque and Lockhart, as evidenced by Millipore.
The reference of Berg was not used to teach of a container containing a contrast agent disposed in a barrier member or that the container is removed from the barrier member.
The reference of Berg was used to teach of a microparticulate X-ray contrast agent in the form of a pack comprising a kit including the appropriate amount of the microparticulate X-ray contrast agent in a container, a separate volume of liquid carrier in a container, together with instructions for preparing an intravenously administrable suspension of the microparticulate X-ray contrast agent in the carrier liquid. Berg envisioned providing the microparticulate in a separate container than the liquid carrier which is packaged into the kit wherein it would have been obvious and/or predictable to one of ordinary skill in the art that the pack comprising the kit is prepared to transport the containers and instructions to 
Although Berg does state ball milling the iohexol, mixing the solid powder iohexol with liquid and using the mixture within 5 minutes, it is obvious that the mixture of the iohexol and liquid needs to be utilized within 5 minutes of mixing together. Therefore, it would have been predictable that the separate container comprising solid powder and liquid are mixed at a medical facility via the instructions provided in the kit and the mixture subsequently used upon mixing.
The reference of Iohexol MSDS was used to teach that solid iohexol can be mixed with water. The recommended storage is in a polyethylene or polypropylene container, such as the original container which is securely sealed. The container should be stored in a cool dry, well-ventilated area.
Therefore, it would have been obvious to one ordinary skilled in the art to store the iohexol solid powder of Berg in the original container under conditions to protect it prior to mixing with the liquid carrier.
The reference of Danila et al. was used to teach that iohexol dry powder from Fluka (part of Sigma-Aldrich Co.) is light sensitive, as evidenced by Millipore Sigma Supelco Safety Data sheet (www.sigmaaldrich.com).
The reference of Omnipaque was used to teach that iohexol (Omnipaque) and labeling the immediate container and cartons with a warning statement. The labeling revision applied also to all foil overwraps for these products. The size (volume) of the immediate container should be indicated on the foil overwrap. Additionally, the expiration date and lot number should appear on the immediate containers, carton labels and overwrap (p10). The iohexol (Omnipaque) should be protected from light.
The reference of Lockhart was used to teach that the most important function of pharmaceutical packaging is protection of the product. Requirements for the packaging of ethical medicines. Special attention is required, because both the container and closure must protect the medication from light, water vapour and oxygen, under the conditions of distribution and storage, which are often for longer periods than in the case of over-the-counter products.
Therefore, it would have been obvious to one ordinarily skilled in the art to protect the solid powder iohexol kits of Berg from light, air and water for transportation and/or storage, such as in a foil overwrap to maintain the integrity of the iohexol prior to mixing and use as a contrast agent.
Applicant asserts that a skilled artisan would immediately recognize that there is no reasonable rationale for applying a barrier member (e.g. foil overwrap) designed to protect iohexol from moisture and light around the vial of Berg containing a unit dose of a concentrated contrast agent, when, as in Berg, the contents of the vial containing a unit dose are intended for immediate use, i.e., intravenous administration within 5 minutes. 
The reference of Berg explicitly teaches that the iohexol can be prepared in the form of a pack comprising a kit including the appropriate amount of the iohexol in a container, a separate volume of liquid carrier in a container, together with instructions for preparing an intravenously administrable suspension of the microparticulate X-ray contrast agent in the carrier liquid.
Berg envisioned providing the microparticulate in a separate container than the liquid carrier which is packaged into the kit wherein it would have been obvious and/or predictable to one of ordinary skill in the art that the pack comprising the kit is prepared to transport the containers and instructions to a medical facility while providing protection to the container during transport. The addition of instructions indicates that the inventors envision distributing the kit to other medical practitioners for use. 
Although Berg does state ball milling the iohexol, mixing the solid powder iohexol with liquid and using the mixture within 5 minutes, it is obvious that the mixture of the iohexol and liquid needs to be utilized within 5 minutes of mixing together. Therefore, it would have been predictable that the 
Applicant asserts that a skilled artisan with a proper understanding of the reference of Berg in its entirety would recognize that Berg's vials containing a unit dose of iohexol are for immediate use and therefore would not be motivated to dispose such a vial in a barrier member, as presently claimed. a feature of Claim 1 and the like of the present application is that a (concentrated) powder contrast agent is already contained in a container when brought to a healthcare facility and that a liquid (diluent) is poured into the container without drawing the powder contrast agent.
In contrast, Example 2 of Berg merely discloses that at a healthcare facility, only a required amount of powder iohexol is weighed and placed in a vial, a liquid is added to the vial, and the mixture is rapidly used. As stated by the Examiner, Berg teaches an embodiment comprising an appropriate amount of a powder contrast agent, a liquid for mixing with the contrast agent, and instructions. However, Berg does not teach that in this embodiment, the liquid is added to the powder contrast agent without weighing the contrast agent and transferring it to a container. 
The reference of Berg teaches of the need for instructions for the use of the kit comprising a container of solid powder iohexol and a container of liquid carrier which suggests that the kit is packaged to be distributed to other health care facilities that would require instructions on how to mix and use the contrast agent formulation. 
It would have been obvious and predictable to package the container of solid powder iohexol and a container of liquid carrier into a kit as to protect the solid powder iohexol from light, air and water for transportation and/or storage, such as in a foil overwrap to maintain the integrity of the iohexol prior to mixing and use as a contrast agent on site.
Also, every very preferred embodiment does not need to be exemplified. 

The reference of Kampfe was not used to teach of adding the carrier liquid into the container comprising the solid contrast agent but was used to teach oral dose formulations of iohexol from an excipient free-flowing powder concentrated iohexol. The method of preparing the dosage forms includes mixing a predetermined amount of free-flowing powder contrast medium concentrate (e.g. iohexol) from a first container with a predetermined amount of a diluent (e.g. water or an aqueous solution) from a second container to form a physiologically compatible preparation. The free-flowing powder contrast medium concentrate can be excipient free.
The reference of Berg teaches that the carrier liquid (sterile propylene glycol mixed with sterile 5% dextrose solution) from a separate vial was added to the same/original vial containing the iohexol and vigorously shaken for 1-2 min. Therefore, it would have been predictable to one of ordinary skill in the art that the instructions included in the kit would indicate that the liquid carrier in one container should be added to the solid powder iohexol container and the mixture used within 5 minutes of mixing.
The reference of Berg does not exclude that a unit dose of solid powder iohexol is contained within the container. The amount of solid powder iohexol that can be contained within the container is not limited and can be varied as Berg states that an appropriate amount of microparticulate X-ray contrast agent is contained within the container.

Applicant asserts that Traboulsi does not teach that a powder contrast agent is already contained in a container when brought to a healthcare facility or that a liquid is poured into the container without drawing the powder contrast agent. 
The reference of Traboulsi was used to teach of a container which can be used dispensing an oral contrast imaging agent wherein the body of the container is a chamber (plastic or glass bottle) for storing the liquid beverage, a closure with a threaded cap that is movable between a closed position and an open position. The bottle may include graduations for indicating the volume of liquid, a transparent portion allowing the user to view the liquid within the chamber, etc. The bottle may be prefilled with a powder beverage and the powdered contrast agent and then reconstituted with a liquid.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a bottle of Traboulsi to dispense an oral contrast imaging agent via adding a liquid to a powdered contrast agent within the bottle.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618